DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims 1-9 and 11-17 are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language provided in Applicant’s amendment and the Remarks (dated 02 May 2022) in response to the Office Action (dated 31 January 2022) distinguish Applicant’s invention over the cited prior art that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A display device in a portable terminal, comprising:
a sensor; 
a display; and 
a processor configured to: 3 Appl. No.: 16/759,918 Response dated: May 2, 2022 
Reply to Office Action of: January 31, 2022in a predetermined display mode, detect a first motion vector of the portable terminal via the sensor while a user is not touching a screen of the portable terminal, and calculate a second motion vector of a page currently displayed on the screen of the portable terminal based on the first motion vector of the portable terminal, 
control the page to move on the screen according to the calculated second motion vector, 
when the page is moved to at least one edge of the page to be coincided with a boundary of the screen according to the calculated second motion vector without a touch operation on the screen, highlighting the at least one edge of the page, wherein the at least one edge of the page comprises one or two edges among four edges of the page, 
detect a touch operation performed on the screen and lock the page during continuing of the touch operation, and 
in response to the locking of the page, not detect the first motion vector of the portable terminal or control the page to not move on the screen according to the calculated second motion vector.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625